Citation Nr: 0124490	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 2 to May 17, 
1973.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) by the Regional 
Office (RO) in Salt Lake City, Utah, which denied service 
connection for a depressive disorder with memory impairment, 
a personality disorder, and/or schizophrenia.  In February 
2001, the Board remanded this claim to the RO for additional 
development, including a psychiatric examination and nexus 
opinion.  The RO having made concerted efforts to comply with 
the remand, the case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no medical evidence of a nexus between residuals 
of a psychiatric disorder and active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.304 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2001). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
psychoses, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 


Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The Board is cognizant of the fact that the RO originally 
denied the appellant's service-connection claim for a 
psychiatric disorder as "not well grounded".  However, after 
examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for a 
psychiatric disorder have been properly developed.  The 
appellant's service medical records, recent VA medical 
records, and the April 2001 VA examination report and addenda 
have been associated with the claims file.  The Board further 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the recently 
enacted VCAA.  38 U.S.C.A. § 5301A (West Supp. 2001).

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for a psychiatric disorder 
because the RO has complied with the notice provisions of the 
VCAA.  The August 1999 statement of the case specifically 
notified the veteran of the requirements needed for 
entitlement to service connection.  The RO notified the 
veteran that there must be evidence of a current disability, 
evidence of disease or injury during service, and evidence of 
a link between the disability and service.  The veteran has 
at all times argued on the merits that service connection is 
warranted.  Moreover, all of the relevant evidence was 
considered.  As such, the Board finds that there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service medical records indicate that within one month of 
entering on active duty the appellant was referred for 
psychiatric evaluation due to inadequate personality.  The 
examination report noted that the appellant had a history of 
marked social inadaptability prior to and during his tour in 
the military; that this condition was part of a character and 
behavior disorder due to deficiencies in emotional and 
personality development of such a degree as to seriously 
impair his function in the military service; that he used 
poor judgment, was not committed to productive goals and was 
unmotivated; that he responded and reacted very slowly to 
instructions; that he appeared to have a poor memory along 
with being slow adjusting to the military environment; and 
that he appeared mentally deficient because of his inability 
to comprehend simple instructions, poor judgment, 
inadaptability, and lack of emotional stamina.  It was felt 
that the appellant was a hazard to himself and the other 
members of his unit.  The impression was inadequate 
personality and separation from service was recommended.  
Since the appellant served less than 90 days (having served 
only 75 days), service connection on a presumptive basis 
under 38 C.F.R. §§ 3.307 and 3.309 is not applicable.  

VA treatment records from May 1998 to May 1999 primarily show 
treatment for substance abuse (alcohol and drugs) and 
impressions of psychosis not otherwise specified (NOS), 
secondary to head trauma versus substance induced; dysthymia, 
alcohol dependence, and history of polysubstance abuse.  A 
May 1998 record reflects that the appellant was recently 
released from the Springfield Missouri Federal Prison, where 
he had been serving a sentence for bank robbery with 
violence, and that he reported a head injury due to being hit 
with a wrench in 1984 and a history of alcohol and drug abuse 
and dependence, indicating that he used alcohol, cocaine, 
marijuana, heroin and methamphetamine.  A September 1998 
record indicates a history of schizophrenia with current 
evidence of a thought disorder. 
A February/March 2001 VA psychological examination report 
reflects that the appellant performed in the average to low-
average range on tests of cognition and appeared to be 
somewhat weaker in his verbal skills than in his other 
skills.  Short-term memory varied from low-average for verbal 
material to average for visual material.  It was impossible 
to discern the specific etiology of possible brain damage 
given the appellant's complex history of both substance and 
alcohol abuse and head trauma from fighting.  His speech 
latency did not appear to be due to a generalized cognitive 
impairment.  

At an April 2001 VA mental disorders examination, the 
appellant reported that he was sent back to prison in 1999 
because of a probation violation and was released in August 
2000.  On examination, the appellant had good hygiene and was 
clean-shaven and oriented to time, place and situation.  His 
short-term memory was good for a 3/3 at 5 minutes and his 
long-term memory was intact.  The appellant had problems 
doing serial sevens, and his mood was euthymic but his affect 
was constricted.  His thought form was generally linear but 
he seemed to exhibit a lot of thought blocking.  Thought 
content was unremarkable.  The appellant reported that he was 
not hearing voices and that he was neither suicidal nor 
homicidal.  The initial assessment was rule out 
schizophrenia, rule out dementia, and continuous 
polysubstance dependence.  The examiner noted that the 
appellant had antisocial personality traits, which began in 
high school with his drug use and not attending school, and 
continued into adulthood with his armed robberies and 
continued drug use.  After reviewing the psychological 
evaluation report, the VA examiner revised his impression to 
alcohol dependence and opined that the appellant's mental 
disorders were not related to military service.

The veteran has been diagnosed with psychosis NOS, secondary 
to head trauma versus substance induced, dysthymia, alcohol 
dependence, and history of polysubstance abuse, satisfying 
the first element of a claim for service connection.  See 
Caluza, supra.  But there is no competent medical evidence 
linking the veteran's psychiatric disorder(s) to service.

The Board notes that the April 2001 VA examiner found no 
nexus between the appellant's psychiatric disorder(s) and 
service.  The examiner reviewed the claims file, to include 
the service and post-service medical records, for the 
specific purpose of determining whether the veteran had a 
psychiatric disorder and, if found, whether such disorder was 
related to service.  Following a review of the relevant 
medical evidence in the claims file and examination of the 
appellant, the examiner concluded that the appellant's mental 
disorders were not related to military service.  In support 
of his opinion, the examiner noted that the appellant 
initially reported that he was released from service after 
three months because of not performing adequately, indicating 
that his commanding officer told him that he had a mental 
disorder and needed to see a psychiatrist.  The appellant was 
released with a general discharge under honorable conditions.  
In addition, the examiner noted that the appellant was 
hospitalized for a head injury in the 1980s and had a long 
history of intravenous drug use and that possible diagnoses 
to explain his current functioning would be schizophrenia, 
residual type; dementia secondary to head trauma; and/or drug 
use or simply his antisocial personality traits that clearly 
began in high school and continued into adulthood.  The 
examiner added that it was clear throughout the interview 
that the appellant was trying to limit information to make 
him look in the best possible light and that he had ongoing 
alcohol dependence.  In a later April 1998 addendum, the 
examiner indicated that, contrary to what he had been told, 
the appellant had told the VA psychologist that he was 
discharged from service due to a "personality disorder" and 
for being "slow" and that his problems in the Merchant Marine 
were due to drug use.  He added that the psychologists noted 
the appellant's drug use before service and as an adult.  As 
a result, the examiner revised his assessment to alcohol 
dependence and indicated, in a July 2001 addendum, that the 
appellant's mental disorders were not related to service. 

The only remaining evidence in support of the appellant's 
claim is his own opinion linking his psychiatric disorder(s) 
to military service.  However, being a lay person, the 
appellant is not competent to opine as to matters that 
require medical expertise.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Espiritu v. Derwinski, 2. Vet. App. 492 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  Hence the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder and must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
appellant's claim; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is cognizant of the VCAA's mandate that VA shall 
obtain records from other federal agencies, when necessary to 
decide the claim.  38 U.S.C.A. § 5103A.  However, VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. 
§ 5103A(a)(2).  In this case, the fact that the appellant has 
a psychiatric disorder is not in dispute.  The central 
question is whether such disorder was incurred or aggravated 
in service.  The appellant indicated that he had been treated 
a the federal prison in Springfield, Missouri for major 
depression from March 1997 to February 1998, and the RO 
attempted to obtain copies of treatment records from the 
Federal Bureau of Prisons, which responded indicating that a 
Certification of Identity, Form DOJ-361, needed to be 
completed.  Remanding the case to the RO to forward that form 
to the appellant for completion to obtain records for 
treatment of depression nearly 24 years after service is not 
warranted because such treatment was not proximate enough to 
service to allow a physician to cite in providing a nexus 
opinion.  This is especially so when the VA examiner has 
indicated that the appellant's current disorders are not 
related to service and that the appellant's polysubstance 
abuse and antisocial personality traits began in high school 
and continued into adulthood.  Under these circumstances, it 
is the Board's judgment that no reasonable possibility exists 
that such assistance would aid in substantiating the claim.




ORDER

Service connection for a psychiatric disorder is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

